Case 1:18-cv-07291-VSB-RWL Document 74-22 Filed 08/10/20 Page 1 of 7




                  EXHIBIT 21
                    Case 1:18-cv-07291-VSB-RWL Document 74-22 Filed 08/10/20 Page 2 of 7
SDNY CM/ECF NextGen Version 1.2-Query                                                                            8/6/20, 4)17 PM




                                                               Select A Case


                                        Miriam Deborah Tauber is an attorney in 47 cases.


                                                                                                         15:0078(15:78m(a)
  1:11-cv-
                         Klein v. Citigroup, Inc. et al                   filed 09/30/11 closed 01/31/12 Securities
  06853-LBS
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:14-cv-
                         Forward Industries, Inc. v. Wise et al           filed 07/16/14 closed 09/24/14 Securities
  05365-JSR
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:14-cv-               Donoghue et al v. Retrophin, Inc. et
                                                                          filed 09/19/14 closed 12/02/15 Securities
  07640-ER               al
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:14-cv-               Donoghue v. Achillion
                                                                          filed 10/20/14 closed 07/13/15 Securities
  08353-PAC              Pharmaceuticals, Inc. et al
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:15-cv-               Donoghue v. Northwest
                                                                          filed 02/26/15 closed 12/02/15 Securities
  01492-KPF              Biotherapeutics, Inc. et al
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:15-cv-
                         Rubenstein v. Schultz et al                      filed 04/27/15 closed 08/04/15 Securities
  03277-WHP
                                                                                                         Exchange Act)


                                                                                            15:0078(15:78m(a)
  1:15-cv-               Donoghue v. Zivo BioScience, Inc et
                                                             filed 07/17/15 closed 01/18/17 Securities
  05618-PAC              al
                                                                                            Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:15-cv-               Rubenstein v. HC2 Holdings, Inc. et
                                                                          filed 09/02/15 closed 12/03/15 Securities
  06939-SAS              al
                                                                                                         Exchange Act)


                                                                                                        15:0078(15:78m(a)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?100394201343533-L_1_0-1                                              Page 1 of 6
                    Case 1:18-cv-07291-VSB-RWL Document 74-22 Filed 08/10/20 Page 3 of 7
SDNY CM/ECF NextGen Version 1.2-Query                                                                            8/6/20, 4)17 PM



  1:15-cv-               Rubenstein v. Gale et al                         filed 11/08/15 closed 02/21/16 Securities
  08786-RA                                                                                               Exchange Act)



                                                                                                         15:0078(15:78m(a)
  1:15-cv-               Donoghue et al. v. G2 Investment
                                                                          filed 12/08/15 closed 01/05/16 Securities
  09590-JPO              Partners Management LLC et al
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:15-cv-               Rubenstein v. vTv Therapeutics, Inc.
                                                                          filed 12/14/15 closed 03/31/17 Securities
  09752-VSB              et al
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:15-cv-
                         Rubenstein v. Leone et al                        filed 12/16/15 closed 07/18/16 Securities
  09794-NRB
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:16-cv-
                         Rubenstein v. Bluebird Bio, Inc.                 filed 01/22/16 closed 02/26/16 Securities
  00502-PKC
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:16-cv-
                         Donoghue v. Shane McMahon et al                  filed 03/14/16 closed 06/24/16 Securities
  01877-ALC
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:16-cv-
                         Rubenstein v. Lannett Co., Inc.                  filed 04/20/16 closed 06/24/16 Securities
  02935-PAE
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:16-cv-
                         Rubenstein v. Al Athel et al                     filed 04/27/16 closed 05/24/16 Securities
  03148-LGS
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:16-cv-
                         Rubenstein v. Londoner et al                     filed 05/04/16 closed 07/21/16 Securities
  03327-VSB
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:16-cv-
                         Rubenstein v. Watts et al                        filed 06/01/16 closed 07/22/16 Securities
  04090-PAE
                                                                                                         Exchange Act)


https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?100394201343533-L_1_0-1                                              Page 2 of 6
                    Case 1:18-cv-07291-VSB-RWL Document 74-22 Filed 08/10/20 Page 4 of 7
SDNY CM/ECF NextGen Version 1.2-Query                                                                            8/6/20, 4)17 PM



                                                                                                         15:0078(15:78m(a)
  1:16-cv-
                         Donoghue et al v. Mindich et al                  filed 07/10/16 closed 09/01/16 Securities
  05485-NRB                                                                                              Exchange Act)



                                                                                             15:0078(15:78m(a)
  1:16-cv-               Rubenstein v. Liberty Media Corp. et
                                                              filed 09/19/16 closed 06/21/17 Securities
  07283-RWS              al
                                                                                             Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:16-cv-               Donoghue et al v. Quest Solution,
                                                                          filed 09/29/16 closed 09/28/17 Securities
  07630-JCF              Inc. et al
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:16-cv-               Donoghue v. Patriot National, Inc. et
                                                                          filed 10/10/16 closed 06/16/17 Securities
  07905-ALC              al
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:16-cv-               Donoghue et al v. Stratus Properties,
                                                                          filed 11/22/16 closed 04/06/17 Securities
  09110-LGS              Inc. et al
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:16-cv-
                         Donoghue v. Brisben et al                        filed 11/23/16 closed 02/10/17 Securities
  09115-RA
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:17-cv-
                         Rubenstein v. Rofam Inv. LLC et al.              filed 02/02/17 closed 03/28/19 Securities
  00821-JPO
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:17-cv-               Donoghue v. Relative Value Partners
                                                                          filed 03/29/17 closed 09/05/17 Securities
  02273-GBD              LLC et al
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:17-cv-
                         Donoghue v. Finish Line Inc. et al               filed 11/09/17 closed 07/23/18 Securities
  08708-AJN
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:18-cv-               Rubenstein v. International Value
                                                                          filed 01/05/18 closed 02/05/19 Securities
  00081-PAE              Advisers, LLC et al
                                                                                                         Exchange Act)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?100394201343533-L_1_0-1                                              Page 3 of 6
                    Case 1:18-cv-07291-VSB-RWL Document 74-22 Filed 08/10/20 Page 5 of 7
SDNY CM/ECF NextGen Version 1.2-Query                                                                            8/6/20, 4)17 PM




                                                                                                         15:0078(15:78m(a)
  1:18-cv-               Donoghue et al. v. Marcato Capital
                                                                          filed 01/30/18 closed 06/02/18 Securities
  00833-LAP              Management LP et al.
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:18-cv-               Rubenstein v. Independent Bank
                                                                          filed 07/16/18 closed 09/07/18 Securities
  06419-VSB              Group, Inc. et al
                                                                                                         Exchange Act)


  1:18-cv-                                                                                              15:0078(15:78m(a)
                         Avalon Holdings Corporation v.
  07291-VSB-                                                              filed 08/13/18                Securities
                         Gentile et al
  RWL                                                                                                   Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:18-cv-
                         Rubenstein v. Chin et al                         filed 08/27/18 closed 03/26/19 Securities
  07812-LAP
                                                                                                         Exchange Act)


  1:18-cv-                                                                                              15:0078(15:78m(a)
                         New Concept Energy, Inc. v. Gentile
  08896-VSB-                                                              filed 09/28/18                Securities
                         et al
  RWL                                                                                                   Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:18-cv-               Rubenstein v. Tel Instrument
                                                                          filed 12/10/18 closed 03/04/19 Securities
  11497-ER               Electronics Corp.
                                                                                                         Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:19-cv-               Rubenstein v. CymaBay
                                                                          filed 04/14/19 closed 11/13/19 Securities
  03313-GHW              Therapeutics, Inc. et al
                                                                                                         Exchange Act)


  1:19-cv-                                                                                              15:0078(15:78m(a)
                         Microbot Medical, Inc. v. Alliance
  03782-GBD-                                                              filed 04/28/19                Securities
                         Investment Management, Ltd.
  RWL                                                                                                   Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:19-cv-               Rubenstein v. Heron Therapeutics,
                                                                          filed 05/07/19 closed 05/09/19 Securities
  04117-ER               Inc. et al
                                                                                                         Exchange Act)


                                                                                                        15:0078(15:78m(a)
  1:19-cv-
                         Rubenstein v. Siokas et al                       filed 07/25/19                Securities
  06976-KPF
                                                                                                        Exchange Act)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?100394201343533-L_1_0-1                                              Page 4 of 6
                    Case 1:18-cv-07291-VSB-RWL Document 74-22 Filed 08/10/20 Page 6 of 7
SDNY CM/ECF NextGen Version 1.2-Query                                                                            8/6/20, 4)17 PM




                                                                                                        15:0078(15:78m(a)
  1:19-cv-               Rubenstein v. Knight-Swift
                                                                          filed 08/20/19                Securities
  07802-KPF              Transportation Holdings Inc. et al
                                                                                                        Exchange Act)


                                                                                                        15:0078(15:78m(a)
  1:19-cv-               Donoghue et al v. Astro Aerospace
                                                                          filed 08/26/19                Securities
  07991-JPO              Ltd. et al
                                                                                                        Exchange Act)


                                                                                             15:0078(15:78m(a)
  1:19-cv-
                         Donoghue et al v. Ambase Corp. et al filed 09/03/19 closed 12/13/19 Securities
  08179-NRB
                                                                                             Exchange Act)


                                                                                                        15:0078(15:78m(a)
  1:20-cv-               IN RE MYOVANT SCIENCES
                                                                          filed 02/29/20                Securities
  01807-JGK              LTD. SECTION l6(b) LITIGATION
                                                                                                        Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:20-cv-               Rubenstein et al v. HollyFrontier
                                                                          filed 05/02/20 closed 05/22/20 Securities
  03442-VM               Corporation et al
                                                                                                         Exchange Act)


                                                                                                        15:0078(15:78m(a)
  1:20-cv-               Donoghue et al v. National Health
                                                                          filed 05/13/20                Securities
  03697-VEC              Investors, Inc. et al
                                                                                                        Exchange Act)


                                                                                                         15:0078(15:78m(a)
  1:20-cv-               Donoghue et al v. H&E Equipment
                                                                          filed 05/15/20 closed 06/10/20 Securities
  03778-VM               Services, Inc. et al
                                                                                                         Exchange Act)


                                                                                                        15:0078(15:78m(a)
  1:20-cv-               Rubenstein et al v. IMAX
                                                                          filed 05/21/20                Securities
  03961-GHW              Corporation et al
                                                                                                        Exchange Act)


                                                                                                        15:0078(15:78m(a)
  1:20-cv-               Donoghue v. Taylor Devices, Inc. et
                                                                          filed 05/28/20                Securities
  04099-GHW              al
                                                                                                        Exchange Act)


                                                          PACER Service Center
                                                               Transaction Receipt

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?100394201343533-L_1_0-1                                              Page 5 of 6
                    Case 1:18-cv-07291-VSB-RWL Document 74-22 Filed 08/10/20 Page 7 of 7
SDNY CM/ECF NextGen Version 1.2-Query                                                                       8/6/20, 4)17 PM



                                                                  08/06/2020 16:13:59
                                   PACER                                     Client
                                                   daniellemclaughlin1975
                                   Login:                                    Code:
                                                                                       COA: 15:0078 Last
                                                                             Search
                                   Description: Search                                 Name: tauber First
                                                                             Criteria:
                                                                                       Name: Miriam
                                   Billable
                                                   2                         Cost:      0.20
                                   Pages:




https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?100394201343533-L_1_0-1                                         Page 6 of 6
